DETAILED ACTION
This office action is in response to the request for continued examination filed August 24, 2022.  
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed August 24, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the non-patent literature applied below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Wimmer” (Wimmer, Christian, et al. "Initialize once, start fast: application initialization at build time." Proceedings of the ACM on Programming Languages 3.OOPSLA (2019): 1-29.) in view of “Micronaut” (Micronaut ver. 1.1.4 User Guide available at <https://docs.micronaut.io/1.1.4/guide/index.html> , published at least as of July 25, 2019, see <https://web.archive.org/web/20190725003334/https://docs.micronaut.io/latest/guide/index.html>. )

Regarding claim 1, Wimmer teaches: Claim 1 (currently amended): A system comprising: a memory; (See e.g. Wimmer section 6 describing one hardware implementation of the disclosed microservice framework system including e.g. a main memory coupled to CPUs) a processor in communication with the memory; (See e.g. Wimmer section 6 describing one hardware implementation of the disclosed microservice framework system including e.g. a main memory coupled to CPUs)
and a compiler (See e.g. Wimmer section 2.4 describing AOT compiler) configured to: initialize at least one class for an application at compilation time, (See e.g. Wimmer 3.1 describes initializing at least some of the application Java classes at image build time, prior to runtime) 

Wimmer does not explicitly teach, but Micronaut teaches: 

start a framework at compilation time, (See Section 1 and Section 3 of Micronaut, describing starting the Micronaut framework, including carryingout dependency injection at compile time, prior to run time) build an internal state of the framework, (See Section 1 and Section 3 of Micronaut, describing starting the Micronaut framework, including carryingout dependency injection at compile time, prior to run time; where the injected dependency and compile-time metatdata of Micronaut read on the claimed “internal state”) serialize a framework container of the framework, including the internal state, into a native image at compilation time, (Micronaut Sections 1.1 and 13.4.1 teaches compiling the micronaut framework container for a microservice into a GraalVM native image)
 and wherein the processor is configured to run the native image to start the application (Micronaut Sections 1.1 and 13.4.1 teaches compiling the micronaut framework container for a microservice into a GraalVM native image and using an associated script to run the native image to start the application). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wimmer and Micronaut as Wimmer specifically suggests use of Micronaut among other microservice frameworks (See section 6.3 of Wimmer) such that one of ordinary skill would recognize the ability to implement such java classes in Micronaut. 


Regarding Claim 2, Wimmer further teaches:
Claim 2 (original): The system of claim 1, wherein compilation time is prior to runtime. (See e.g. Wimmer Fig. 1 including “ahead-of-time” compilation into a native image)

Regarding Claim 3, Wimmer further teaches:
Claim 3 (original): The system of claim 1, wherein the processor is configured to generate a static initialization method. (See e.g. Wimmer section 2.2 teaches generating and implementing clinit static initializers for Java classes of the application) 

Regarding Claim 4, Wimmer further teaches:
Claim 4 (original): The system of claim 3, and the code generation module is configured to generate the static initialization method. (See e.g. Wimmer section 2.2 teaches generating and implementing clinit static initializers for Java classes of the application)  and Micronaut further teaches: wherein a code generation module executes on the processor, (See e.g. Micronaut section 3.2 describes generating java classes as part of the building of the native image)
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wimmer and Micronaut as Wimmer specifically suggests use of Micronaut among other microservice frameworks (See section 6.3 of Wimmer) such that one of ordinary skill would recognize the ability to implement such java classes in Micronaut. 

Regarding Claim 5, Micronaut teaches:
Claim 5 (original): The system of claim 1, wherein the framework is a Contexts and Dependency Injection (CDI) framework. (See e.g. CDI as part of Micronaut in Sections 1 and 3) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wimmer and Micronaut as Wimmer specifically suggests use of Micronaut among other microservice frameworks (See section 6.3 of Wimmer) such that one of ordinary skill would recognize the ability to implement such java classes in Micronaut. 

Regarding Claim 6, Micronaut teaches:
Claim 6 (original): The system of claim I, wherein the compiler is configured to run the native image by reading the framework container directly into memory. (e.g. section 3.2 of Micronaut describes optimizing the code of the micronaut framework runtime performance and reduced memory consumption, inherently requiring reading the code image into memory for execution) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wimmer and Micronaut as Wimmer specifically suggests use of Micronaut among other microservice frameworks (See section 6.3 of Wimmer) such that one of ordinary skill would recognize the ability to implement such java classes in Micronaut. 

Regarding Claim 7, Wimmer teaches:
Claim 7 (original): The system of claim 1, wherein the framework supports two-stage bootstrapping. (See e.g. Wimmer Fig. 7 includes a two-part startup process including a first build time phases which includes execution of some static initializers for java classes, as well as a 2nd stage in execution when the native image is run). 

Regarding Claim 9, Micronaut teaches:
Claim 9 (original): The system of claim 1, wherein the compiler is part of a second framework. (See e.g. Micronaut sections 2.3, 13.3 describing using different IDE framework compilers in implementing micronaut compilation)  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wimmer and Micronaut as Wimmer specifically suggests use of Micronaut among other microservice frameworks (See section 6.3 of Wimmer) such that one of ordinary skill would recognize the ability to implement such java classes in Micronaut. 

Claims 10-14, and 16-20 are rejected on the same basis as claims 1-4,7,5,6,9,1, and 2 respectively. 
Allowable Subject Matter
Claims 8 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 includes additional prior art relevant to applicant’s disclosure of CDI frameworks with AOT compilation and native image serialization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
9/9/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191